Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 December, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-15, 17-20, 23 and 29-31 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wiser et al. (US20120260803) (hereinafter “Wiser”).
Regarding claim 1, Wiser reference teaches an adjustable filter assembly for a heating, ventilation, and/or air conditioning (HVAC) system (see paragraph 0008 and or paragraph 0076), comprising: a first filter retainer configured to capture a first filter (see Fig 12; item 116 A); a second filter retainer configured to capture a second filter (see Fig 12; item 116 B and or 116 C); and a hinge (see Fig 12 and or Fig 13; the items 142A, 141B and 143 makes the hinge about which the filter retainers can rotate at an angle relative to each other about the pivot point 143 as the material has intrinsic elasticity).

    PNG
    media_image1.png
    368
    435
    media_image1.png
    Greyscale

Regarding claim 2, Wiser reference teaches the adjustable filter assembly of claim 1, wherein the hinge comprises: a first panel coupled to the first filter retainer (see figure 12 and or figure below), a second panel coupled to a support (see figure 12 and or figure below), and a first hinge axis about which the first panel and second panel rotate (see figure 12; the first and second panel rotate about 141A and or 143); and a third panel coupled to the second filter retainer (see figure 12 and or figure below), a fourth panel coupled to the support (see figure 12 and or figure below), and a second hinge axis about which the third panel and the fourth panel rotate
Regarding claim 3, Wiser reference teaches the adjustable filter assembly of claim 1, wherein the hinge comprises: a first panel coupled to the first filter retainer (see figure 12 and or figure below), a second panel coupled to a support (see figure 12 and or figure below), and a first hinge axis about which the first panel and second panel rotate (see figure 12; the first and second panel rotate about 141A and or 143), wherein the second filter retainer is coupled to the support.


    PNG
    media_image2.png
    533
    642
    media_image2.png
    Greyscale

Regarding claim 4, Wiser reference teaches the adjustable filter assembly of claim 1, Wiser reference further taches the filter assembly comprising a first guide plate hingedly coupled to the first filter retainer (see Figure 12 and or Figure below) and a second guide plate hingedly coupled to the second (see Figure 12 and or Figure below), wherein the second guide plate is movable relative to the first guide plate in a direction transverse to a hinge axis (see Figure 12; the hinge axis is the axis of 143) about which the first panel and second panel rotate to adjust the adjustable filter assembly between the first angled operating configuration and the second angled operating configuration (the second guide plate is movable with respect to the first by a pivot point 143)
Regarding claim 5, Wiser reference teaches the adjustable filter assembly of claim 4, Wiser reference further teaches that the second guide plate is movable relative to the first guide plate to adjust the angle in the first angled operating configuration (See Figure 12 and or Figure below; the second guide plate is movable with respect to the first by a pivot point 143)

    PNG
    media_image3.png
    584
    648
    media_image3.png
    Greyscale

Regarding claim 7, Wiser reference teaches the adjustable filter assembly of claim 4, Wiser reference further teaches the hinge includes a hinge shaft protruding therefrom (see figure 12 and or figure below), wherein the adjustable filter assembly includes: a first link coupled between the first guide plate and the hinge shaft (see figure below); and a second link coupled between the second guide plate and the hinge shaft (see figure below).

    PNG
    media_image4.png
    584
    648
    media_image4.png
    Greyscale

Regarding claim 8, Wiser reference teaches the adjustable filter assembly of claim 1, Wiser reference further teaches that the first filter retainer includes a first engager configured to engage a first portion of the first filter (see figure 12; the inside top portion of item 116A)  and a second engager configured to engage a second portion of the first filter (see figure 12; the inside bottom portion of item 116A), and the second filter retainer includes a third engager configured to engage a first portion of the second filter (see figure 12; the inside top portion of item 116C)  and a fourth engager configured to engage a second portion of the second filter (see figure 12; the inside bottom portion of item 116C)
Regarding claim 9, Wiser reference teaches the adjustable filter assembly of claim 8, Wiser reference further teaches the filter assembly comprising a first guide plate hingedly coupled to the first engager (see Figure 12 and or Figure below; the first guide plate is hingedly coupled to the first engager i.e. the inside top portion of item 116A)  and a second guide plate hingedly coupled to the fourth engager (see Figure 12 and or Figure below; the second guide plate is hingedly coupled to the fourth engager i.e. the inside bottom portion of item 116C)  , wherein the second guide plate is movable relative to the first guide plate 2918-0281-US (JOCI:0620) in a direction transverse to a hinge axis (see Figure 12; the hinge axis is the axis of 143)  about which the first panel and second panel rotate to adjust the adjustable filter assembly between the first angled operating configuration and the second angled operating configuration (the second guide plate is movable with respect to the first guide plate by a pivot point 143)


    PNG
    media_image3.png
    584
    648
    media_image3.png
    Greyscale

Regarding claim 10, Wiser reference teaches The adjustable filter assembly of claim 1, Wiser reference further teaches that the first filter and the second filter have substantially a same size (see figure 2 and or figure 3)
Regarding claim 11, Wiser reference teaches the adjustable filter assembly of claim 1, Wiser reference further teaches the first filter retainer and the second filter retainer each include at least one C-channel (see Figure 12; the engagers i.e. the top and bottom inside portions of the filter retainers 116A and 116C and or 116B act as C-channel)
Regarding claim 12, Wiser reference teaches the adjustable filter assembly of claim 1, Wiser reference further teaches that the adjustable filter assembly is configured to be disposed in a vertical orientation and in a horizontal orientation relative to an enclosure of the HVAC system (see figure 2 and or figure 12 and or figure 16; different orientation of the filter assembly is shown)
Regarding claim 13, Wiser reference teaches the adjustable filter assembly of claim 1, Wiser reference further teaches that the hinge is a first hinge (see Fig 2 and or Fig 3 and or Fig 4; item H1), and wherein the adjustable filter assembly includes: a third filter retainer configured to capture a third filter (see Fig 2 and or Fig 3 and or Fig 4; the filters are in a V-bank formation); a fourth filter retainer configured to capture a fourth filter (see Fig 2 and or Fig 3 and or Fig 4; the filters are in a V-bank formation); a second hinge coupled between the third filter retainer and the fourth filter retainer and about which the third filter retainer and the fourth filter retainer are configured to rotate (see Fig 2 and or Fig 3 and or Fig 4; item H1); and a guide plate having a first end hingedly coupled to the second filter retainer and a second end hingedly coupled to the third filter retainer, wherein the first filter retainer is movable relative to the fourth filter retainer to adjust the adjustable filter assembly between the first angled operating configuration and the second angled operating configuration (duplication of Fig 12 of Wiser reference is contemplated in Fig 2 which shows the structure in a repetitive array therefore, the claimed structure of the claimed structure by selecting a fourth filter retainer either to the right or left side of the hinge between the first filter retainer and the fourth filter retainer is within the teaching of the reference)
Regarding claim 14, Wiser reference teaches the adjustable filter assembly of claim 13, Wiser reference further teaches the guide plate is a first guide plate, and wherein the adjustable filter assembly includes: a second guide plate hingedly coupled to the first filter retainer; and a third guide plate hingedly coupled to the fourth filter retainer, wherein the first guide plate, the second guide plate, 
Regarding claim 15, Wiser reference teaches the adjustable filter assembly of claim 13, Wiser reference further teaches the third filter retainer and the fourth filter retainer are configured to rotate about the second hinge to position the third filter and the fourth filter at the angle relative to one another in the first angled operating configuration and to align the third filter and the fourth filter with one another in the second angled operating configuration (see Fig 2 and or Fig 3 and or Fig 4; the duplication of Fig 12 of Wiser reference contemplates the claimed configuration)
Regarding claim 17, Wiser reference teaches an adjustable filter assembly for a heating, ventilation, and/or air conditioning (HVAC) system (see paragraph 0008 and or paragraph 0076), comprising: a plurality of filter modules (see figure 2 and or figure 3; the plurality of filters are arranged in a V-bank configuration) , each filter module of the plurality of filter modules adjustable between a first angled operating configuration and a second angled operating configuration (see figure 2 and or figure 3 and or paragraph 0065-0066; the plurality of filters can be adjusted and the angle is changed due to the adjustment of the filters), wherein adjacent filter modules of the plurality of filter modules are each hingedly coupled to a respective guide plate (see figure 12  and or figure below), and wherein each filter module of the plurality of filter modules includes: a first filter retainer configured to capture a first filter (see Fig 12; item 116 A); a second filter retainer configured to capture a second filter (see Fig 12; item 116 B and or 116C)and a hinge coupled between first filter retainer and the second filter retainer (see Fig 12 and or Fig 13; the items 141B, 142A and 143) and about which the first filter retainer and the second filter retainer are configured to 3118-0281-US (JOCI:0620) rotate to position the first filter and the second filter at an angle relative to one another in the first angled operating configuration and to align the first (see Fig 12 and or Fig 13; the items 141B, 142A, and 143,  makes the hinge about which the filter retainers can rotate at an angle relative to each other about the pivot point 143 as the material has intrinsic elasticity).

    PNG
    media_image3.png
    584
    648
    media_image3.png
    Greyscale

Regarding claim 18, Wiser reference teaches the adjustable filter assembly of claim 17, wiser reference further teaches that the first filter retainer of each filter module of the plurality of filter modules includes a first engager configured to engage a first portion of the first filter (see figure 12; the inside top portion of item 116A) and a second engager configured to engage a second portion of the first filter (see figure 12; the inside bottom portion of item 116A)
Regarding claim 19, Wiser reference teaches the adjustable filter assembly of claim 17, wiser reference further teaches that each filter module of the plurality of filter modules is configured to be selectively removable from the adjustable filter assembly to adjust an effective filtering surface area of the adjustable filter assembly (see figure 2 and or figure 3 and or figure 4; any of the filter module can be removed from the adjustable filter assembly)
Regarding claim 20, Wiser reference teaches the adjustable filter assembly of claim 17, Wiser reference further teaches the filter assembly comprising an outer guide plate having a first side configured to affix to an inner surface of an enclosure of the HVAC system (See Fig 1 and or Fig 2; the V-bank filter assembly is between outer guide plates designed/capable of being put in an HVAC system and the inner sides couple to the edges of the filter module)  and having a second side configured to hingedly couple to an edge filter module of the plurality of filter modules (see Fig 2-4 and or Fig below; the filter assembly is a hinged assembly attached by the end cowlings 104A-B, and the coupling of the intermediate panels in the sample would be attached, in part, to the cowlings via the hinges and the end panels)

    PNG
    media_image5.png
    434
    406
    media_image5.png
    Greyscale

Regarding claim 23, Wiser reference teaches an adjustable filter assembly for a heating, ventilation, and/or air conditioning (HVAC) system (see paragraph 0008 and or paragraph 0076), comprising: a first filter retainer (see Fig 12; item 116A) having a first end and a second end opposite the first end (see Fig 12; the opposite sides of the retainer are first and second end), wherein the first filter retainer is configured to capture a first filter between the first end and the second end; a second filter retainer (see Fig 12; item 116C and or 116B)  having a third end and a fourth end opposite the third end (see Fig 12; the opposite sides of the retainer are first and second end), wherein the first filter retainer is configured to capture a second filter between the third end and the fourth end, wherein the third end of the second filter retainer is hingedly coupled to the first end of the first filter retainer; a first guide plate (see Fig 12 and or figure below) hingedly coupled to the second end of the first filter retainer; and a second guide plate (see Fig 12 and or figure below)  hingedly coupled to the fourth end of the second (see Figure 12; the hinge axis is the axis of 143) to enable rotation of the second filter retainer relative to the first filter retainer to position the first filter and the second filter at an angle relative to one another in a first angled operating configuration and to align the first filter and the second filter along a direction transverse to a direction of air flow through the adjustable filter assembly in a second angled operating configuration (the second guide plate is movable with respect to the first guide plate by a pivot point 143)

    PNG
    media_image3.png
    584
    648
    media_image3.png
    Greyscale


Regarding claim 29, Wiser reference teaches an adjustable filter assembly for a heating, ventilation, and/or air conditioning (HVAC) system (see paragraph 0008 and or paragraph 0076), comprising: a plurality of filter modules (see figure 2 and or figure 3; the plurality of filters are arranged in a V-bank configuration)  each including a respective first filter retainer (see Fig 12; item 116 A) and a respective second filter retainer (see Fig 12; item 116 B and or 116C) pivotally coupled to the first filter retainer, wherein the respective first filter retainer and the respective second filter retainer of the plurality of filter modules are arranged in an accordion-like configuration and are configured to be expanded or retracted from each other between a first angled operating configuration and a second angled operating configuration (see Fig 2 and or Fig 4 and or paragraph 0065-0066)
Regarding claim 30, Wiser reference teaches the adjustable filter assembly of claim 29, Wiser reference further teaches that the first filter retainer and the second filter retainer of each filter module of the plurality of filter modules is configured to capture a respective filter (see Fig 12 and or Fig 2 and or Fig 4 and or paragraph 0066)
Regarding claim 31, Wiser reference teaches the adjustable filter assembly of claim 30, Wiser reference further teaches that the accordion-like configuration (see Fig 12 and or Fig 2 and or Fig 4) enables rotation of the second filter retainer relative to the first filter retainer of each filter module of the plurality of filter modules to position the first filter and the second filter at an angle relative to one another in the first angled operating configuration and to align the first filter and the second filter along a direction transverse to a direction of air flow through the adjustable filter assembly in the second angled operating configuration (see Fig 12 and or Fig 2; the accordion like configuration of the second filter retainer 116B and or 116C relative to the first filter retainer enables the filter to be placed at an angle relative to each other)
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wiser.
Regarding claim 16, Wiser reference teaches the adjustable filter assembly of claim 1, Wiser further teaches the first filter and the second filter, but is different from claim 16 in that Wiser reference does not explicitly teach the angle between the first filter and second filter to be substantially 180 degrees. As to the angle to be substantially 180 degrees, it would be obvious to a person having ordinary skill in the art to adjust the first and second filter in order to achieve a predictable result of adjustability and attain a desired angle and a prima facie case of obviousness exist. See MPEP 2144.04 (V) (D)
Regarding claim 32, Wiser reference teaches the adjustable filter assembly of claim 29, Wiser further teaches the first filter retainer and the second filter retainer, but is different from claim 32 in that Wiser reference does not explicitly teach the flat operating configuration. As to the angle for the filter retainers to be in the flat operating configuration, it would be obvious to a person having ordinary skill in the art to adjust the first and second filter retainer in order to achieve a predictable result of adjustability and attain a desired angle and a prima facie case of obviousness exist. See MPEP 2144.04 (V) (D)


Allowable Subject Matter
Claim 6, 21-22, 24-28 and 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 6, Wiser reference is the nearest prior art but it does not teach nor fairly suggest a first guide rail and a second guide rail and the extension of the plurality of engagers of the first filter retainer and the second filter retainer between the first and second guide, and the translation of the second guide plate along the first and second guide rail.
As to claim 21, Wiser reference is the nearest prior art but it does not teach nor fairly suggest a first guide rail and a second guide rail and the extension of the first guide plate and the second guide plate between the first guide rail and the second guide rail, and the translation of each guide plate along the first and second guide rail.
Claim 22 is considered to have allowable subject matter because of its dependency on claim 21.
As to claim 24, Wiser reference is the nearest prior art but it does not teach nor fairly suggest a first guide rail and a second guide rail and the extension of the first guide plate and the second guide plate between the first guide rail and the second guide rail, and the translation of the second guide plate along the first and second guide rail.
Claim 25-28 are considered to have allowable subject matter because of their dependency on claim 24.
As to claim 33, Wiser reference is the nearest prior art but it does not teach nor fairly suggest a first guide rail and a second guide rail and the extension of an end of the first filter retainer and the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773